NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4135-15T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JIHAD BASSIT, a/k/a JIHAD
BAASIT,

        Defendant-Appellant.

___________________________________

              Submitted September 13, 2017 – Decided October 5, 2017

              Before Judges Fuentes and Manahan.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Indictment No. 08-
              10-3194.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Adam W. Toraya, Designated
              Counsel, of counsel and on the brief.

              Robert D. Laurino, Acting Essex County
              Prosecutor, attorney for respondent (Stephen
              A.    Pogany,   Special   Deputy    Attorney
              General/Acting Assistant Prosecutor, on the
              brief).

PER CURIAM
      Defendant Jihad Bassit appeals from the order of the Criminal

Part denying his post-conviction relief (PCR) petition. We affirm.

      An Essex County Grand Jury returned a five-count indictment

against defendant charging him with murder, N.J.S.A. 2C:11-3a(1)

and   (2),   first    degree     attempted   murder,   N.J.S.A.   2C:5-1    and

N.J.S.A. 2C:11-3, second degree unlawful possession of a handgun,

N.J.S.A. 2C:39-5b, and second degree possession of a weapon for

an unlawful purpose, N.J.S.A. 2C:39-4a. Defendant was also charged

in an Accusation with first degree conspiracy to commit murder,

N.J.S.A. 2C:5-2 and N.J.S.A. 2C:11-3a(1) and (2).

      On June 9, 2010, defendant entered into a negotiated agreement

with the State through which he pleaded guilty to first degree

aggravated manslaughter, N.J.S.A. 2C:11-4, as a lesser included

offense of murder, second degree aggravated assault, N.J.S.A.

2C:12-1b, as a lesser included offense of attempted murder, second

degree possession of a handgun for an unlawful purpose, and first

degree conspiracy to commit murder.            In return, the State agreed

to recommend that defendant be sentenced to an aggregate term of

twenty   years,      with   an   eighty-five   percent   period   of    parole

ineligibility and five years of parole supervision under the No

Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      At the plea hearing, the judge questioned defendant directly

to confirm he was aware of and understood the terms of the plea

                                        2                              A-4135-15T1
agreement. The judge found defendant had been apprised of his

constitutional rights to stand for trial on these charges and had

voluntarily agreed to waive those rights as part of the plea

agreement.    The judge also confirmed that defendant had sufficient

time to discuss this matter with his attorney and was satisfied

with his services.

     On November 1, 2010, defendant moved to withdraw his guilty

plea.   Defense      counsel      represented       to   the   trial     judge      that

defendant's motion was predicated on his assertion of innocence.

Counsel explained that defendant believed that "my advice" in

persuading    him    to   plead   guilty     was    "inappropriate       wisdom[.]"

Defendant "feels on reflection . . . that in following my advice

he made a mistake and he wishes now to withdraw his plea[.]" After

considering    the    arguments     from     both   defense     counsel     and      the

prosecutor,    the    judge    applied     the     factors     the    Supreme     Court

established in State v. Slater, 198 N.J. 145 (2009) and denied

defendant's motion.           The judge thereafter sentenced defendant

consistent with the terms of the plea agreement.                          Defendant

appealed the sentence imposed by the court pursuant to the summary

review process in Rule 2:9-11.               We affirmed.            State v. Jihad

Bassit, Docket No. A-4218-10 (App. Div. August 31, 2011).

     On August 9, 2012, defendant filed a pro se PCR petition

alleging ineffective assistance of trial counsel.                    The trial court

                                         3                                      A-4135-15T1
assigned PCR counsel to represent defendant in this endeavor. With

the assistance of PCR counsel, defendant submitted a supplemental

certification in which he alleged that "several days" after he

pled guilty, he received a letter from codefendant Tourie Moses.

Moses allegedly admitted in this letter that he had given a "false

statement" against defendant to the police "hoping that lying

against [defendant] would benefit him in resolving his own homicide

arrest."   Defendant claimed he filed a pro se motion to withdraw

his guilty plea the day after he received Moses' letter.

     Defendant alleged in this certification that his attorney

came to see him at the jail after he learned from the prosecutor

of defendant's efforts to withdraw the guilty plea.   According to

defendant, trial counsel discouraged him from withdrawing his

guilty plea.

           My attorney expressed that the guilty plea was
           still my best option given the situation that
           I was in.

                . . . .

           While I knew all of the discovery documents
           that I had reviewed over some time about the
           alleged facts of the first case to come up
           with a false factual basis, my attorney,
           despite my assertions of innocence, told me
           what to say regarding the Accusation on the
           second case.

           While prior to the plea withdrawal Motion I
           had requested that my attorney speak with
           Tourrie Moses regarding the letter that I had

                                 4                          A-4135-15T1
          received exonerating me from writing the
          alleged incriminating letter in Mr. Moses’
          possession at the time of his arrest, to my
          knowledge my attorney never met with Mr. Moses
          or his attorney.

     The PCR record also included a copy of Moses' exculpatory

letter and a certification by Moses in which he, in part, averred:

          I had a letter that had incrimination words
          in it that I don't know who sent to me, in
          certainty   I   can   say   it   wasn't   from
          [defendant]. I stated it was from him upon
          being interviewed by Irvington detectives
          because they said they knew it [came] from
          him, so I went along and composed lies
          accordingly hoping it would benefit me,
          evidently I was involved in a murder I later
          confessed to. I knew nothing about his case,
          I did not know a witness, to my knowledge it’s
          a female, but I went to kill a rival gang
          member I had numerous disputes with.

          I hope it's not too late to straighten out
          what I did[.] In honesty I acted alone. He
          had nothing to do with my case.

     On April 12, 2013, the PCR judge heard oral argument on

defendant's petition.   After considering the arguments presented

by counsel, the judge denied defendant’s petition in an order

entered on April 16, 2013.   The judge explained the basis of his

ruling in a written decision attached to the order.        Defendant

appealed to this court arguing, in part, that the PCR judge erred

in denying the petition without conducting an evidentiary hearing.

After reviewing the record developed before the PCR judge, we

affirmed the denial of PCR with respect to defendant’s guilty plea

                                5                            A-4135-15T1
to charges related to the indictment.          With respect to defendant's

guilty plea to the charge in the Accusation of first degree

conspiracy to commit murder, we concluded:

           In this case, there are significant questions
           of fact that can be resolved by an evidentiary
           hearing in which the trial court can assess
           the credibility of witnesses.            Those
           questions include: whether defendant did
           receive a letter from Moses prior to his
           sentencing; the contents of any letter
           received; the full extent of communications
           between defendant and his attorney regarding
           the motion to withdraw the plea, including
           whether he provided the letter to his
           attorney, what information defendant provided
           to his attorney about the letter and Moses;
           and defense counsel's reasons for failing to
           contact Moses or use the letter in support of
           defendant’s motion.

           [State v. Jihad Bassit, Docket No. A-40-13
           (App. Div. August 4, 2015), slip op. at 14-
           15.] .

     We therefore remanded the matter for the PCR court to conduct

an evidentiary hearing limited to defendant's claim of ineffective

of counsel in connection with the charge in the Accusation of

first degree conspiracy to commit murder.

     On December 4, 2015, the PCR judge adhered to our instructions

and conducted an evidentiary hearing.           Defendant's trial counsel,

Touriee Moses, and defendant testified at the hearing.             The State

did not call any witnesses.            When asked directly whether he

received   a   letter   from   Moses       concerning   the   charge   in   the


                                       6                               A-4135-15T1
Accusation, trial counsel responded: "I don’t recall it.     I don’t

recall a letter from co-defendant, Mr. Moses, . . . being provided

to me."    Trial counsel stated that if such a letter had been given

to him at the time, he would have made an effort to include it in

support of defendant’s motion to withdraw his guilty plea.     Trial

counsel emphasized that any document attesting to defendant's

innocence addresses directly one of the key factors under Slater.1

He also testified that he would have spoken to Moses’ attorney to

get his "permission to talk to Mr. Moses."

       Defendant and Moses both testified in sharp contrast to

defense counsel's testimony.    In the process, however, they both

provided highly incriminating evidence about their membership in

the "crips," a notoriously violent gang.       Defendant claimed he

sent the alleged letter to defense counsel by regular mail while

he was held in either the Bergen County Jail or the Essex County



1
    In Slater, the Supreme Court held

            trial judges are to consider and balance four
            factors in evaluating motions to withdraw a
            guilty plea: (1) whether the defendant has
            asserted a colorable claim of innocence; (2)
            the nature and strength of defendant's reasons
            for withdrawal; (3) the existence of a plea
            bargain; and (4) whether withdrawal would
            result in unfair prejudice to the State or
            unfair advantage to the accused.

            [Slater, supra, 198 N.J. 158-59]

                                  7                          A-4135-15T1
Correction facility.    He did not keep a copy of the letter.      Moses

identified defendant as his co-conspirator when he pled guilty to

first degree conspiracy to commit murder.

     In assessing the credibility of the witnesses who testified

at the evidentiary hearing, the PCR judge noted he presided over

the plea hearings of both defendant and Moses and sentenced both

men in accordance with their respective plea agreements.        Against

this backdrop, the PCR judge made the following factual findings.

          I have concluded that [defense counsel's]
          remarks under oath are wholly credible versus
          the testimony of Bassit and Moses, which are
          patently unbelievable and false. Bottomed on
          the evidence presented, the court finds,
          parenthetically, that the mystery Moses letter
          exculpating Bassit never existed. Further the
          avouchment that a letter of exculpation was
          made available to defense counsel, which was
          vehemently disputed by [defense counsel], and
          the facts and testimony developed on the issue
          clearly indicate that such a claim is a
          complete and utter fabrication.

The judge ultimately concluded that defendant had not established

a prima facie case of ineffective assistance of trial counsel and

denied the petition.

     Against   this   record,   defendant   now   appeals   raising   the

following argument.

          POINT ONE

          THE PCR COURT'S ORDER SHOULD BE REVERSED AND
          THE MATTER REMANDED TO THE TRIAL COURT TO
          ALLOW THE DEFENDANT TO VACATE HIS GUILTY PLEA

                                   8                             A-4135-15T1
              BECAUSE THE PCR COURT ERRED IN DETERMINING
              THAT DEFENDANT DID NOT MEET HIS BURDEN UNDER
              THE   STRICKLAND  STANDARD   OF  INEFFECTIVE
              ASSISTANCE OF COUNSEL.

      A PCR petition is our State's analogue to the federal writ

of habeas corpus.      See State v. Afanador, 151 N.J. 41, 49 (1997).

As our Supreme Court has recently reaffirmed:

              To prevail on a claim of ineffective
              assistance of counsel, a defendant must
              satisfy the familiar two-prong test outlined
              in Strickland v. Washington, 466 U.S. 668,
              687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674,
              693 (1984), and adopted by this Court in State
              v. Fritz, 105 N.J. 42, 58 (1987). Defendant
              must show both (1) that counsel's performance
              was deficient, and (2) that the deficient
              performance     prejudiced    the     outcome.
              Strickland, supra, 466 U.S. at 687, 104 S. Ct.
              at 2064, 80 L. Ed. 2d at 693; Fritz, supra,
              105 N.J. at 58.

              [State v. Pierre-Louis, 216 N.J. 577, 579
              (2014)]

      In determining a claim of ineffective assistance of counsel

in a case in which a defendant pled guilty, "the issue is whether

it is ineffective assistance of counsel for counsel to provide

misleading, material information that results in an uninformed

plea, and whether that occurred here."         State v. Nunez-Valdez, 200
N.J. 129, 139-40 (2009).       Furthermore, we are bound to defer to

the   trial     court’s   factual   findings   which   are   substantially

influenced by the judge's opportunity to hear and see the witnesses

and to have the "feel" of the case.            State v. Elders, 192 N.J.
9                            A-4135-15T1
224, 244 (2007) (citing State v. Johnson, 42 N.J. 146, 161, 199
A.2d 809 (1964)).

    Mindful of this standard of review, we affirm substantially

for the reasons expressed by the PCR judge in his written opinion

dated March 29, 2016.    Defendant has not presented sufficient

credible evidence to warrant PCR.

    Affirmed.




                              10                          A-4135-15T1